Sharpe, J.
The plaintiff and defendant were married in Detroit in 1893. In 1909, she commenced proceedings against him for divorce, but a reconciliation was effected and the suit discontinued. The bill herein was filed on May 31, 1916. It alleges extreme cruelty, non-support and habitual drunkenness. Proofs were taken in open court. The trial judge filed an opinion, in which he said:
“The court finds for the plaintiff on the main issue, *649and that she be allowed the custody of the child, Frederick Schlump. I am obliged to say that in my opinion defendant is guilty of extreme and gross cruelty. This defendant has denied it and has produced some evidence in support of his claim, but I find the testimony of the plaintiff substantially true, and if it is true, it presents an unusual case as far as my experience is concerned, of extreme cruelty.”
It will serve no useful purpose to review the testimony of the many witnesses who were sworn. The trial judge saw and heard them, and after a careful reading of the record we are convinced that the conclusion reached by him was fully 'justified.
He found the accumulations of the parties to be of the value of substantially $15,890, and that they were “largely due to her conduct in all these years, to her good management and ability accompanied by her very hard physical work, beyond the duties that ordinarily attach to a wife.” He concluded that this sum should be treated as the result of their “joint adventure” and that she was entitled to one-half thereof. He also awarded her for alimony and the expenses of litigation, and for the support and maintenance and education of their minor child, one-third of his one-half, or $2,648. The boy, Frederick Schlump, was born on January 12, 1906. He is now past 14 years of age. We feel constrained to hold that the allowance to plaintiff over and above the one-half of their joint accumulations is somewhat excessive.
The sums awarded the respective parties being in the nature of a division of the property owned by them jointly as well as severally, the decree will be amended by providing that plaintiff, on the execution of the conveyances therein provided for, shall pay to defendant the sum of $1,000. Otherwise it is affirmed, without costs to either party.
Moore, C. J., and Steere, Brooke, Fellows, Stone, Clark, and Bird, JJ., concurred.